Citation Nr: 1603354	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder (claimed as depression), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease (DDD), status-post laminectomy, L4-L5, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA psychiatric examination in January 2016.  At the examination she reported that she was hospitalized for one week in early 2014 due to a suicide attempt by overdose.  The hospital treatment records have not been requested or obtained.  The Veteran's claim for an increased rating for her psychiatric disorder must be remanded to the AOJ in order that her hospital treatment records for psychiatric treatment can be obtained.  The Board notes that AOJ has not considered the January 2016 VA psychiatric examination report.  On remand the AOJ will readjudicate the Veteran's claim for an increased rating for her psychiatric disability with consideration of the January 2016 VA examination report.  

The Veteran seeks increased ratings for her lumbar spine and migraine headache disabilities.  VA treatment records show treatment for chronic back pain and migraine headaches.  The most recent VA outpatient record in the claims file is dated September 3, 2010.  The Veteran's updated VA treatment records must be obtained and associated with her claims file.  

A July 2010 VA outpatient treatment record indicates that the Veteran was being treated for chronic back pain through TRICARE.  Although some of the Veteran's TRICARE treatment records dated in 2007 and 2008 are contained in her file, there are no TRICARE records dated since the Veteran's July 2009 claim for increased ratings.  Any outstanding TRICARE records must be requested and associated with her claims file.    

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  The Board notes that the January 2016 VA psychiatric examination report indicates that the Veteran had recently obtained a part-time job.  Accordingly, clarification regarding her employment status since she filed the claim in October 2009 should be obtained.

It also appears that the Veteran has a Counseling, Evaluation and Rehabilitation folder.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

As the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability records, a copy of the decision awarding benefits and the supporting documentation should be obtained.  See October 2014 statement from Dr. S.B.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide updated information concerning her employment status since October 2009.  This may be accomplished through the completion of another VA Form 21-8940.

2.  Request that the Veteran provide information as to when and where she was hospitalized for a week in early 2014 for psychiatric treatment.  Obtain signed authorizations from the Veteran, if needed, to obtain such records.  

3.  Obtain copies of the Veteran's VA treatment records dated from September 3, 2010 to present and reflecting treatment at the VAMCs in Charleston, Denver, Topeka, Long Beach, Kansas City, Loma Linda, Salisbury, and West LA and associate them with the Veteran's claims file.  See April 2014 statement of the case.

4.  Obtain copies of any outstanding TRICARE treatment records dated from July 30, 2008 to present and associate them with the claims file.  Provided that the Veteran authorizes the release of any non-VA records, take appropriate action to obtain the identified records.

5.  Associate a copy of the Veteran's VA Counseling, Evaluation and Rehabilitation folder with VBMS.

6.  Contact SSA and obtain a copy of the decision issued with regard to the Veteran's claim for disability benefits and the records, including medical records, which were considered by SSA.

7.  When the development above has been completed, take any additional development action deemed warranted, and then readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue an appropriate supplemental statement of the case which considers all evidence not previously considered by the AOJ, to include the January 2016 VA psychiatric examination report.  Then afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




